Citation Nr: 0422440	
Decision Date: 08/16/04    Archive Date: 08/20/04

DOCKET NO.  00-11 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a lumbar spine 
disorder.  

2.  Entitlement to service connection for a cervical spine 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from October 1959 to August 
1963.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from a January 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.


FINDINGS OF FACT

1.  There is an approximate balance of positive and negative 
evidence of record regarding whether the veteran's lumbar 
spine disorder is related to his period of active service.

2.  There is an approximate balance of positive and negative 
evidence of record regarding whether the veteran's cervical 
spine disorder is related to his period of active service.


CONCLUSIONS OF LAW

1.  Giving the benefit of the doubt to the veteran, residuals 
of an injury to the lumbar spine were incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).

2.  Giving the benefit of the doubt to the veteran, residuals 
of an injury to the cervical spine were incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2003).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) and codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  The 
VCAA applies to the issues currently on appeal.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information and 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion 
of the evidence is to be provided by the claimant and which 
portion of the evidence VA will attempt to obtain on behalf 
of the claimant.

The Board's decision herein constitutes a complete grant of 
the benefits sought on appeal.  As such, the Board finds that 
no further action is required to comply with the VCAA and the 
implementing regulations.

II.  Legal Criteria

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and certain chronic 
diseases, such as arthritis, become manifest to a degree 
of 10 percent within one year from the date of termination of 
such service, such diseases shall be presumed to have been 
incurred in service, even though there is no evidence of such 
diseases during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its 
merits, the evidence must preponderate against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

III.  Factual Background and Analysis

The veteran seeks service connection for lumbar and cervical 
spine disorders.  In written statements submitted in support 
of his appeal and during hearings held in June 2000, at the 
RO, before a Hearing Officer, and in March 2004, in 
Washington D.C., before the undersigned, he asserted that he 
first injured his back and neck in service, when he was 
involved in an accident.  He further asserted that he has 
continued to suffer residuals of that injury since it 
occurred.  

Service medical records reflect that the veteran incurred 
contusions to the head and chest in December 1960 while 
involved in a fight.  This necessitated hospitalization, 
during which he complained of backache.  X-rays taken at that 
time showed no lumbar spine abnormalities.  In January 1961, 
the veteran again complained of back pain that had reportedly 
affected him since the fight.  X-rays of the abdomen showed 
an incomplete fracture of the transverse process of L2 and 
small calcific masses in the right lower quadrant probably 
representing an appendix fecalith.  In October 1962, the 
veteran was involved in an accident, during which he hit his 
head on the windshield.  Skull films showed no fracture, but 
an examiner noted some loss of the normal cervical curve.  On 
separation examination conducted in August 1963, an examiner 
noted a normal clinical evaluation of the neck and spine.  

Post-service VA and private medical records dated since 1996 
confirm that the veteran currently has lumbar spine and 
cervical spine disorders, which have been variously diagnosed 
as cervical and lumbar arthropathy, cervical spondylosis, 
degenerative arthritis of the cervical spine, lumbar and 
cervical degenerative changes, post-operative lumbar 
laminectomy, lumbar disk disease, failed back syndrome, 
chronic cervical radiculopathy, lumbar strain, and chronic 
cervical/lumbar mechanical structural dysfunction.  The 
question thus becomes whether the veteran's current lumbar 
spine and cervical spine disorders, however diagnosed, 
represent residuals of the documented in-service injuries.   

According to the veteran, he has consistently experienced 
back and neck problems since the in-service injuries 
occurred.  Although there are no clinical records in the file 
to support this assertion, there is documentation of record, 
specifically, an April 1999 letter from H. Green, M.D., which 
discusses a continuity of back and neck symptomatology since 
the veteran's discharge from service.  Therein, Dr. Green 
noted that he first saw the veteran in April 1969 for 
complaints of dizziness and headaches.  Dr. Green then 
referred the veteran to J. Darnley, M.D., who took X-rays, 
which showed minimal degenerative arthritis of the cervical 
spine.  In addition, Dr. Green saw the veteran for complaints 
of low back pain in August 1971, and on that date, the 
veteran reported that he had had a past history of such pain 
years ago.  Thereafter, from January 1982 to 1997, Dr. Green 
saw the veteran intermittently for continued back and neck 
complaints.  The Board also notes as significant an 
annotation made by Provided Hospital and Medical Centers in 
response to VA inquiry in November 1997, which notes that the 
veteran was seen numerous times between 1969 and 1997 but 
that the facility was having difficulty locating records from 
between 1969 and 1981.  Other records also reflect that the 
veteran had back surgery in the late 1980s and that the 
veteran had problems prior to a referenced accident 1994.  
For instance, a January 1993 record from a private physician 
notes that the veteran had had problems prior to treatment at 
the Henry Ford Hospital and Henry Ford Hospital records 
themselves note treatment beginning in July 1986.

Multiple medical professionals have addressed whether the 
veteran's lumbar spine and cervical spine disorders are 
related to the documented in-service injuries or otherwise 
related to the veteran's period of service.  These opinions 
conflict.   

The first, a January 1998 opinion from Dr. Silverman, 
acknowledges the following findings in the service medical 
records: (1) a December 1960 accident, which resulted in 
contusions of the head and chest, complaints of back pain, 
and no abnormal back findings on X-ray; (2) January 1961 X-
ray evidence of an incomplete fracture of the transverse 
process of L2; and (3) May 1961 symptoms of back and neck 
pain and a finding of a loss of normal cervical curvature.  
Based on these findings, as well as other findings and 
conclusions recorded in various medical records dated from 
1985 to 1997, and the veteran's reported medical history, Dr. 
Silverman concluded that there was "potential" that the 
veteran's current back and neck symptoms stemmed from the 
initial injury and progressed over the years.  

Moreover, in November 1999, Dr. Silverman elaborated that it 
was the veteran's cervical and lumbar degenerative changes 
that were as likely as not related to the veteran's in-
service trauma to the neck and low back.  Although Dr. 
Silverman does not relate a specific lumbar spine diagnosis 
and/or cervical spine diagnosis to the veteran's period of 
active service, he relates neck and back symptoms and 
degenerative changes in the cervical spine and lumbar spine 
to the veteran's period of active service and other medical 
professionals have since attributed these symptoms to known 
diagnosed lumbar spine and cervical spine disorders.    

The second and third opinions, from VA examiners who 
conducted VA spine and brain and spinal cord examinations in 
August 1998 and September 1998, respectively, either relate 
the veteran's cervical spondylosis to his history of head and 
neck trauma or indicate that the in-service injuries 
contribute to a minor degree to the development of the 
veteran's cervical and lumbar arthropathy.  Although these 
opinions are based on the veteran's reported history of head 
and neck trauma, rather than a review of the claims file, 
that history is substantiated by the service medical records.  
Moreover, by concluding that that trauma contributed, even to 
a minor extent, to the veteran's cervical and lumbar 
arthropathy, the VA examiner was not able to rule out a role 
played by the in-service injuries.  

The fourth opinion, a January 1999 opinion of a VA physician, 
who, incidentally, conducted one of the aforementioned VA 
examinations, rules out a relationship between the veteran's 
lumbar spine and cervical spine disorders.  The VA physician 
reviewed the veteran's service medical records and treatment 
records from the 1980s and concluded that no relationship 
existed between the veteran's lumbar spine and cervical spine 
problems and his service based primarily on the fact that he 
did not receive back or neck treatment at any time during the 
period after discharge, but before the 1980s.  She explained 
that the cervical and lumbar spine findings of record were 
consistent with the veteran's age and the aging process.  

In September 2000, the above-mentioned VA physician 
elaborated on the prior opinion and provided complete 
rationale therefor.  The VA physician's opinion is based on a 
supposition that the veteran had an intervening, asymptomatic 
period from the 1960s to the 1980s.  However, as previously 
indicated, the record currently conflicts with regard to this 
matter.  Accordingly to Dr. Green, the veteran and statements 
from laypersons, as well as other medical notations, the 
veteran was symptomatic during this time period and sought 
treatment even though no clinical records supporting this 
fact are available.  

The fifth opinion, a March 2004 opinion of L. Schutzel, 
relates the veteran's current symptoms, indicated to be due 
to failed back syndrome, to the in-service trauma to the low 
neck and back.  She bases this opinion on a review of the 
claims file, a finding that the veteran continued to complain 
of lumbar and cervical spine problems after discharge 
service, and the absence of any evidence of a post-service 
injury.  This opinion is based on two suppositions:  that the 
veteran has been symptomatic since service and that the 
veteran suffered no post-service back or neck injuries.  The 
claims file currently conflicts with regard to both of these 
matters.  With regard to the latter matter, the Board notes 
that, during the hearing, the veteran's representative 
referred to an April 1999 written statement of Dr. Green, in 
which he referred to symptoms the veteran had secondary to a 
motor vehicle accident/altercation in 1994.  The 
representative and the undersigned questioned the veteran 
about this accident/altercation and the veteran responded 
that no such accident/altercation or any other post-service 
accident/altercation ever caused injury to the back or neck.  
The veteran testified that Dr. Green must have been referring 
to the altercation that occurred in service in the 1960s, but 
mistakenly indicated that it occurred in 1994.  

To support his assertion, following the hearing, the veteran 
submitted a letter from Dr. Green.  This letter indicated 
that Dr. Green had reviewed the previously noted statement 
and found that there was no indication in his records of any 
1994 accident and that he had referred the veteran to M. 
Silverman, D.O. for treatment of old head and spine injuries 
sustained in service.  Dr. Green concluded that he knew of no 
other spinal trauma incurred by the veteran after service.   

The Board notes that the record also contains March 1994 and 
January 1998 reports from Dr. Silverman mentioning the same 
1994 accident.  While Dr. Silverman might have been relying 
on Dr. Green's letter in making this notation, he goes on to 
elaborate on the veteran's treatment following the accident.  
He specifically indicates that, following the accident, which 
reportedly involved the veteran being accosted by the driver 
of a vehicle, the veteran went to the Emergency Room of 
St. Joe's Hospital and then underwent numerous tests for 
spinal damage.  Records of this actual hospitalization and 
testing are not in the claims file.  

Regardless, it is undisputed that the veteran manifested back 
and neck symptoms and underwent surgery for those symptoms 
prior to any 1994 injury.  Moreover, at least one medical 
professional who referenced the 1994 accident and altercation 
also referenced the veteran's service history and then 
concluded that it was incidents of service, rather than the 
1994 injury, which caused the veteran's back and neck 
problems.

The Board concludes by noting that each of the opinions 
discussed were offered by competent physicians who reviewed 
relevant records and considered the veteran's in-service and 
post-service medical histories.  The Board thus finds that 
these opinions constitute an approximate balance of positive 
and negative evidence regarding the question of whether the 
veteran's lumbar spine and cervical spine disorders are 
related to the documented in-service injuries.  As such, the 
Board resolves any doubt in the veteran's favor and conclude 
that residuals of lumbar spine and cervical spine injuries 
were incurred in service.


ORDER

Service connection for residuals of an injury to the lumbar 
spine is granted.

Service connection for residuals of an injury to the cervical 
spine is granted.



	                        
____________________________________________
	J. M. Daley
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



